16‐3203‐cr 
United States v. Kwok 
 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 19th day of December, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER,  
                    DENNY CHIN,  
                                         Circuit Judges, 
                    EDWARD R. KORMAN,  
                                         District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,   
                                                Appellee,                               
                                                              
                                                v.                       16‐3203‐cr     
                                                                          
CHEN I. CHUNG, SIU MAN WONG, TUNG TRAN,  
BRIAN CHAN, DANNY NGO, KENNETH CHENG,  
JOSEPH WANG, ALEX WONG, ALECK YIM,  
CHIANG T. CHENG, STEVEN NG, ALLAN LIN,  
CHEN LONG LI, KIN FEI WONG,  
                                                Defendants, 
 
                                                 
  
*    Judge Edward R. Korman, of the United States District Court for the Eastern District of 
New York, sitting by designation. 
                                                                                                                 


ROGER KWOK, 
                                         Defendant‐Appellant.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x   
 
FOR APPELLEE:                                                 DOUGLAS M. PRAVDA, Susan Corkery, 
                                                              Assistant United States Attorneys, for Bridget 
                                                              M. Rohde, Acting United States Attorney for 
                                                              the Eastern District of New York, Brooklyn, 
                                                              New York. 
 
FOR DEFENDANT‐APPELLANT:                                      SEAN HECKER, Emily A. Johnson, Alex 
                                                              Ginsberg, Harold W. Williford, Debevoise & 
                                                              Plimpton LLP, New York, New York.  
 
                    Appeal from the United States District Court for the Eastern District of 

New York (Johnson, J.).  

                 UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the amended judgment of the district court is 

AFFIRMED. 

                 In 1992, defendant‐appellant Roger Kwok was convicted in the court 

below of racketeering and related crimes, including participating in the kidnapping and 

murder of two people.  He was 16 years old and part of the Green Dragons gang when 

he committed the crimes.  He received a mandatory sentence of life imprisonment.  The 

sentence and conviction were affirmed on appeal.  United States v. Wong, 40 F.3d 1347 

(2d Cir. 1994). 

                 In 2012, the Supreme Court decided Miller v. Alabama, 567 U.S. 460 (2012), 

holding that mandatory life imprisonment without parole for those under the age of 18 


                                                      2
                                                                                               


at the time of their crimes violates the Eighth Amendmentʹs prohibition on cruel and 

unusual punishment.  Relying on Miller, Kwok filed a successful motion pursuant to 28 

U.S.C. § 2255 to vacate the sentence.   

              On June 9, 2016, the district court resentenced Kwok to 37 yearsʹ 

imprisonment after considering the victim impact statement in Kwokʹs case and a 

victim impact statement submitted in the resentencing of another gang member, Alex 

Wong, for different crimes.1  An amended judgment was entered on September 2, 2016.  

On appeal, Kwok argues that his sentence should be vacated as procedurally and 

substantively unreasonable.  We assume the partiesʹ familiarity with the underlying 

facts, procedural history, and issues on appeal. 

              We review sentencing decisions for procedural and substantive 

reasonableness.  See United States v. Cavera, 550 F.3d 180, 187 (2d Cir. 2008) (en banc); 

United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008).  We apply a ʺdeferential 

abuse‐of‐discretionʺ standard to both procedural and substantive review.  Cavera, 550 

F.3d at 189 (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).  Because Kwok did not 

raise his arguments below during the resentencing proceeding, we review the 



                                                 
1                       Kwok was the youngest of eight defendants, all members of the Green 
Dragons gang, who were charged with crimes under the Racketeer Influenced and 
Corrupt Organizations Act, 18 U.S.C. § 1961 et seq.  Kwok was charged and sentenced in 
connection with the murders of Tina Sham and Tommy Mach in February 1990.  Wong 
was another member of the gang, but was charged and convicted for separate crimes 
involving the murders of Mon Hsiung Ting and Anthony Gallivan in July 1989.   


                                              3
                                                                                                  


sentencing decision of the district court for plain error.  United States v. Alvarado, 720 

F.3d 153, 157 (2d Cir. 2013) (per curiam) (ʺWhere, as here, a defendant contests the 

procedural reasonableness of his sentence on appeal, but did not raise his objections 

before the district court, we review for plain error.ʺ) (citation omitted).  ʺA finding of 

ʹplain errorʹ requires that: (1) there is an error; (2) the error is clear or obvious, rather 

than subject to reasonable dispute; (3) the error affected the appellantʹs substantial 

rights, which in the ordinary case means it affected the outcome of the district court 

proceedings; and (4) the error seriously affects the fairness, integrity or public 

reputation of judicial proceedings.ʺ  Id. (citation omitted).   

    I.       Victim Impact Letter 

                On appeal, Kwok argues that it was plain error for the district court to rely 

on a sealed letter from Wongʹs resentencing without notice to Kwok or providing him 

access to the contents of the letter.  Kwokʹs sentencing submission to the district court 

noted that Wong received 35 yearsʹ imprisonment, despite ʺa more significant and 

prolonged history of violent behaviorʺ than Kwok, and argued that a sentence of 27 to 

30 yearsʹ imprisonment was therefore reasonable for Kwok.  App. 93.  Accordingly, 

Kwok provided the transcript of Wongʹs resentencing as a reference.  The transcript of 

Wongʹs resentencing included a lengthy discussion of victim impact letters and direct 

quotations from one sealed letter in particular.   




                                                4
                                                                                                


              ʺRule 32 and due process require . . . notice of all relevant information that 

could be used in determining a defendantʹs sentence and opportunity to object.ʺ  United 

States v. Romano, 825 F.2d 725, 730 (2d Cir. 1987).  We have found that the notice 

requirements include victim letters.  See United States v. Berndt, 127 F.3d 251, 260 (2d Cir. 

1997).  It is undisputed that Kwok was not given prior notice that the sealed letter 

would be considered, and that he was not given a copy of the letter.  See Fed. R. Crim. P. 

32(i)(1)(B).  The government concedes that by relying on the sealed victim impact 

statement in Wongʹs case in determining Kwokʹs sentence, (1) the district court erred, 

and (2) the error was clear or obvious.  The government argues, however, that prongs 

three and four of the plain error test were not met.  We agree.  

              Even if we accept the concession that the district court clearly erred in 

comparing the victim impact statement regarding Kwok to that regarding Wong under 

these circumstances, Kwok has not demonstrated that the error affected the outcome of 

the sentencing proceedings or that it seriously affected the fairness, integrity, or public 

reputation of judicial proceedings.  Kwok submitted the transcript of the Wong 

resentencing to the district court himself, and that transcript contained a lengthy 

discussion of the victim impact letters in that case.  The sentencing transcript provided 

Kwok with a summary of the Wong letters and some of the actual words of the sealed 

letter, and we are not persuaded that he would have been sentenced any differently had 

he been provided copies of the letters themselves.  See Berndt, 127 F.3d at 260 (affirming 



                                              5
                                                                                               


sentence and finding that district courtʹs failure to provide defendant access to a victim 

letter was harmless error).   

               In addition, we reject Kwokʹs argument that the district court committed 

procedural error in considering ʺvictim forgiveness.ʺ  Def. Br. at 17.  A sentencing court 

may, of course, consider victim impact evidence.  See Payne v. Tennessee, 501 U.S. 808, 

824‐25 (1991); United States v. Eberhard, 525 F.3d 175, 177 (2d Cir. 2008); 18 U.S.C. § 

3771(a)(4) (a crime victim has the ʺright to be reasonably heard at any public proceeding 

in the district court involving . . . sentencingʺ); Fed. R. Crim. P. 32(i)(4)(B) (ʺBefore 

imposing sentence, the court must address any victim of the crime who is present at 

sentencing and must permit the victim to be reasonably heard.ʺ).  Moreover, ʺ[t]he 

sentencing courtʹs discretion is ʹlargely unlimited either as to the kind of information [it] 

may consider, or the source from which it may come.ʹʺ Eberhard, 525 F.3d at 177 

(quoting United States v. Carmona, 873 F.2d 569, 574 (2d Cir. 1989)) (emphasis omitted).  

In light of these considerations, we have no difficulty with a sentencing court taking 

into account a victimʹs views of a defendantʹs actions and whether the victim is willing 

to forgive the defendant for his transgressions, provided that the district court considers 

other factors, as it did here.  In particular, the court considered Kwokʹs youth at the time 

of the offense, his rehabilitation, the pain and suffering of the two victims, and ʺthe 

factors of 3553(a) and . . . the oral arguments.ʺ  App. 146.  Accordingly, we find that 

there was no plain error. 



                                               6
                                                                                                


            

 

     II.       Substantive Reasonableness 

                  We will ʺset aside a district courtʹs substantive determination only in 

exceptional cases where the trial courtʹs decision ʹcannot be located within the range of 

permissible decisions.ʹʺ  Cavera, 550 F.3d at 189 (quoting United States v. Rigas, 490 F.3d 

208, 238 (2d Cir. 2007)) (emphasis in original).  Here, we cannot say that a sentence of 37 

yearsʹ imprisonment for participation in the kidnapping and murder of two people 

under these circumstances is outside the range of permissible decisions.  Given the 

nature of the crime, the facts in the record, and the deference afforded to district courts 

in sentencing, we reject Kwokʹs argument that his sentence was substantively 

unreasonable.   

                                                . . . 

                  We have considered Kwokʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the amended judgment of the district court.   

                                              FOR THE COURT: 
                                              Catherine OʹHagan Wolfe, Clerk 




                                                 7